DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-8, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Del Real Pena (US 2021/0214120 A1) in view of El-Afandi (US 2007/0063008 A1).
Regarding claim 1, Del Real Pena teaches box of one or more absorbent articles (Fig. 1), the box having a top (including flaps 108), a bottom, a longitudinal direction and a transversal direction, and comprising: a pair of first opposed side walls; a pair of second opposed side walls (including 104); a pair of first opposed top flaps 108A, 108B foldably connected to the pair of first opposed side walls; a weakened area 112 defined by an external weakened line 130+122+124+132 at one of the first opposed side walls; the weakened area comprising a first section and a second section divided by an internal weakened line 116, wherein the first section comprises a first section outboard edge (the lower end between lines 130 and 132), and wherein the second section comprises a second section inboard edge 126; and an adhesive tape 100 having a tape width and a tape end, and covering adjacent edges of the second opposed top flaps to seal the top of the box (Fig. 1); wherein the adhesive tape extends along a portion of the one of the first opposed side walls so that the adhesive tape covers part of the second section so as not to cover the internal weakened line (Fig. 2); wherein the internal weakened line is no shorter than a width of the first section (it shares length L); wherein the internal weakened line is longer than the second section inboard edge 126; and wherein the weakened area does not extend fully across the adhesive tape in the width direction of the adhesive tape (Fig. 2).    Del Real Pena does not teach the box includes a pair of second opposed top flaps foldably connected to the pair of second opposed side walls; a pair of first opposed bottom flaps foldably connected to the pair of first opposed side walls; a pair of second opposed bottom flaps foldably connected to the pair of second opposed side walls, but Del Real Pena teaches the adhesive tape removal structure is for packaging boxes generally (0011) and does not disclose a complete packaging box structure.  El-Afandi teaches an analogous packaging box (0002) closed by tape and teaches packaging boxes include a pair of first opposed top flaps 210a, 210b foldably connected to a pair of first opposed side walls 206a, 206b; a pair of second opposed top flaps 213a, 213b foldably connected to a pair of second opposed side walls 208a, 208b; a pair of first opposed bottom flaps 230a, 230b foldably connected to the pair of first opposed side walls; a pair of second opposed bottom flaps 228a, 228b foldably connected to the pair of second opposed side walls (Fig. 4).  It would have been obvious to one of ordinary skill in the art to use the general packaging box structure of El-Afandi when forming the packaging box of Del Real Pena with the motivation of making the box, as Del Real Pena does not elaborate on how the box is formed and one of ordinary skill in the art would understand to form the necessary structures using known techniques.
Regarding claim 2, Del Real Pena is formed using the general packaging box structure of El-Afandi, and El-Afandi teaches one corner panel 234 between two adjacent side walls to join the blank in a tubular form (0028).
Regarding claim 3, Del Real Pena teaches the external weakened line 130, 122, 124, 132 comprises perforations (0019), and wherein the internal weakened line comprises a perforation 116 having a length different than the length of perforations of the external weakened line (Fig. 2).
Regarding claim 4, Del Real Pena teaches the external weakened line 130, 122, 124, 132 comprises perforations (0019), and wherein the internal weakened line 116 comprises a perforation having a length longer than the length of perforations of the external weakened line (Fig. 2).
Regarding claim 7, Del Real Pena illustrates a length of the adhesive tape overlapping the weakened area (defined by the distance between point 126 and tape edge 114) is shorter than a length of the internal weakened line (Fig. 2).
Regarding claim 8, Del Real Pena does not explicitly teach a length from a bottommost point of the weakened area to the end of the adhesive tape is no longer than about 50 mm (~1.97 inches), but Del Real Pena does illustrate this distance between the lowest point of the weakened area corresponds with the bottom of cut 132 (Fig. 2) and the end of the adhesive tape 114 and illustrates a greater portion of this distance is H, and Del Real Pena teaches H can be 1.0 inch in length (0022).  While not an explicit teaching, Del Real Pena suggests the length may be no longer than about 50 mm. This dimension is also a product of the relative size of the container and tape used, and while Del Real Pena teaches specific dimensions it is within the ability of one of ordinary skill the art to change the size of the structure to accommodate larger or smaller articles.  It would have been obvious to one of ordinary skill in the art to use an overall smaller structure, which would have a spacing no longer than about 50mm, with the motivation of packaging a smaller volume of product.
Regarding claim 10, Del Real Pena teaches the first section may comprise a non-linear external weakened line (0027).
Regarding claims 13-14, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.").  See MPEP 2112.01.  Indicia that indicates the presence of or guides a user to use the weakened area does not functionally change the operation of the weakened area, so these limitations regarding indicia do not distinguish over Del Real Pena.  
Regarding claim 15, the Office takes the position that this feature is not a patentably distinguishable feature over the prior art because mere changes in size, color, and shape over the prior art cannot be used to distinguish over the prior art. See the MPEP 2144.04.  

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Del Real Pena (US 2021/0214120 A1) in view of El-Afandi (US 2007/0063008 A1) as applied to claim 1 above, and further in view of Heeks (GB 2,194,935 A).
Regarding claim 5, Del Real Pena does not teach the internal weakened line extends along the longitudinal direction of the box.  Heeks teaches an analogous box that is taped shut using a weakened area for facilitating removal of the tape, and Heeks teaches orienting the weakened area to extend from a side of the tape instead of from and end of the tape.  It would have been obvious to one of ordinary skill in the art to use the orientation of Heeks as it constitutes a simple substitution to a known alternative arrangement that would provide a predictable result.
Regarding claim 8, Del Real Pena is modified to extend from a side of the tape as taught by Heeks, and Heeks illustrates the lowest point of the weakened area is adjacent the tape, and one of ordinary skill in the art would find it obvious to place the lowest point of the weakened area within 50mm when using this arrangement.  This dimension is also a product of the relative size of the container and tape used, and while neither Del Real Pena nor Heeks teach specific dimensions it is within the ability of one of ordinary skill the art to change the size of the structure to accommodate larger or smaller articles.  It would have been obvious to one of ordinary skill in the art to use an overall smaller structure, which would have a spacing no longer than about 50mm, with the motivation of packaging a smaller volume of product.

Claims 11-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Del Real Pena (US 2021/0214120 A1) in view of El-Afandi (US 2007/0063008 A1) as applied to claim 1 above, and further in view of Kessler (US 2,788,933).  Del Real Pena does not teach handles. Kessler teaches an analogous box sealed by a tape strip (Fig. 2) and teaches providing at least one handle provided in at least one of the side walls and top flaps, specifically placing handles in each sidewall having the ends of the tape, which are analogous to the first sidewalls, wherein the handle is a cut-out section configured to enable sliding one or more fingers of a hand through the cut-out section to grip the package (Fig. 2).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Del Real Pena with handles with the motivation of allowing a user to carry the box with one hand, as taught by Kessler (col 1 lines 35-45).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Del Real Pena (US 2021/0214120 A1) in view of El-Afandi (US 2007/0063008 A1) as applied to claim 1 above, and further in view of Camillo (US 4,817,796).  Del Real Pena does not teach a protrusion on a side edge of one of the first opposed top flaps nor a slot at a line joining one of the second opposed top flaps and one side wall, wherein the protrusion engages with the slot.  Del Real Pena is formed using the general packaging structure of El-Afandi and El-Afandi teaches the first opposed top flaps are inner flaps and the second opposed flaps are outer flaps.  Camillo teaches an analogous packaging box (Fig. 1) having first opposed top flaps 12, 16 that are inner flaps (Fig. 4) and second opposed top flaps 10, 14 that are outer flaps outer flaps and teaches providing a protrusion 80 on a side edge of one of the first opposed top flaps, and a slot 82 at a line joining one of the second opposed top flaps and one side wall, wherein the protrusion engages with the slot to increase the stiffness and structural integrity of the box to improve stacking strength (col 3 lines 11-24), and it would have been obvious to one of ordinary skill in the art to further modify the structure of Del Real Pena with tabs and slots as taught by Camillo for that purpose.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Del Real Pena (US 2021/0214120 A1) in view of El-Afandi (US 2007/0063008 A1)  in view of Camillo (US 4,817,796) as applied to claim 16 above, and further in view of Galanes (US 3,670,949).  Del Real Pena uses the protrusion and slot of Camillo, and Camillo does not teach the protrusion comprises a hook-shaped end on its outer end.  Galanes teaches an analogous locking flap and teaches providing notches on an outer end of the protrusions, which result in a hook shape end, to secure the projection into the slot (col 2 lines 68-70) and it would have been obvious to one of ordinary skill in the art to further modify the structure of Del Real Pena for that purpose.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Del Real Pena (US 2021/0214120 A1) in view of El-Afandi (US 2007/0063008 A1) in view of Camillo (US 4,817,796) as applied to claim 16 above, and further in view of Furst (US 9,916,399 B2).  Del Real Pena uses the protrusion and slot of Camillo, and Camillo does not teach any relative dimensions.  Furst teaches a protrusion and slot container and teaches it is known in the art to vary the relative sizes to have a desirable fit (col 11 line 60 – col 12 line 15), teaching a tighter slot may proportionally smaller for a tighter fit or larger for a looser fit. Furst also does not teach specific dimensions for length and width of the slot, but Furst does teach adjusting these dimensions to get a particular desired fit.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed relative dimensions for the slots length and width, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Del Real Pena (US 2021/0214120 A1) in view of El-Afandi (US 2007/0063008 A1) as applied to claim 1 above, and further in view of Amagi (JP 09-240660 A).  Del Real Pena does not teach the internal weakened line is shorter than the first section outboard edge.  Amagi teaches teaches an analogous box that is taped shut using a weakened area for facilitating removal of the tape, and Amagi teaches shaping the weakened generally as a trapezoid (Fig. 2).  It would have been obvious to one of ordinary skill in the art to use the shape of Amagi as it constitutes a simple substitution to a known alternative arrangement that would provide a predictable result.  Applicant has not disclosed that the claimed shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape of the prior art.  Use of the outline shape is a matter of choice which a person of ordinary skill in the art would have found obvious to create a desired aesthetic absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 Section IV. B.  This trapezoid shape includes an internal weakened line that is shorter than the first section outboard edge.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-17, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for analogous prior art structures using weakened areas to facilitate removal of tape.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734